El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública No. 88 otorgada en Bayamón a 18 de agosto del año próximo pasado 1913 por ante el Notario Don Enrique Márquez Huertas, los consortes Doña Juana Durán' y Don Francisco Giménez confesaron baber recibido en calidad de préstamo de Don José Ramos Rivera y de Don Virgilio Dávila Cabrera las sumas de $600 y de $2,180 res-pectivamente, que se obligaron a pagar en tiempo fijo, y en garantía del pago bipotecaron a favor de Ramos Rivera una finca descrita con letra B, consistente en casa de madera *154de altos y bajos, con solar de 12 varas de frente por 25 de fondo en la calle de Toa Baja de Bayamón, y a favor de Dá-vila y Cabrera la misma casa en segunda hipoteca y otra finca urbana marcada con letra A, consistente en un solar radicado en la calle de Comerlo de Bayamón con 413 metros 70 centímetros cuadrados de cabida, colindante por su frente o sur con la calle de Comerlo, por su fondo o norte con una calle en proyecto sin nombre, por el este o derecha entrando con solar de Sucesores de San Miguel Hermanos y por la izquierda u oeste con propiedad de Miguel Gránela, conte-niendo tres casas, una de maderas extranjeras techada de zinc de 8 varas de frente por 8 de fondo con un martillo y 5 puertas al frente, una casilla terrera de madera techada de zinc de 6 varas de frente por 10 de fondo, y una casa de madera, terrera, techada de zinc de 19 varas de frente por 8 de-fondo.
Segiin se consigna en la escritura expresada la finca mar-cada con la letra A es el resultado de agrupación que los espo-sos Durán Giménez hicieron por escritura de la misma fecha 18 de agosto de 1913 de un solar y casa de la Durán, y otro solar con casilla de madera perteneciente a la sociedad con-yugal de la Durán con Giménez, existiendo en la finca agru-pada una casa construida por la Durán con fondos de ambos esposos.
Presentada en el Registro de la Propiedad de Ban Juan, Sección 2a., para su inscripción, la escritura de que se deja hecho mérito, el registrador inscribió el documento en cuanto a la finca letra B, y denegó la inscripción respecto a la finca marcada con la letra A, según nota de 20 de diciembre de 1913, por no hallarse inscrita dicha finca a nombre de los esposos hipotecantes, habiéndose extendido anotación preven-tiva por término legal.
Esa nota está sometida a nuestra consideración a virtud de recurso contra ella interpuesto por Don Virgilio Dávila en la parte que le es adversa.
Encontramos ajustada a derecho la nota recurrida.
*155En este mismo día hemos resuelto el recurso gubernativo No. 170 interpuesto contra el Registrador de la Propiedad de San Juan, Sección 2a., por Juana Durán y su esposo Francisco Giménez contra nota por la que dicho registrador deneg’ó la inscripción de la agrupación de fincas y de la casa de nueva construcción a que se refiere la escritura sobre el particular otorgada en 18 de agosto de 1913, y nuestra resolución ha sido confirmatoria de aquella nota. Por tanto, queda en pie el fundamento en que descansa la nota materia del presente recurso. La finca que se hipoteca no ha sido inscrita en el registro y por tanto tampoco cabe inscribir la hipoteca. Ar-tículos 20 de la Ley Hipotecaria y 244 del Reglamento para su ejecución.
Es de confirmarse la nota recurrida.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.